Citation Nr: 1512185	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-07 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed an original claim of service connection for this medical condition in February 2007.  That claim was denied in a July 2007.  Additional service department records were associated with the claims file after the Veteran's original claim became final.  Accordingly, the original claim must be reconsidered pursuant to 38 C.F.R. § 3.156(c).  As the RO considered this additional evidence in adjudicating the merits of the claim in a December 2012 statement of the case (SOC), the Board may also proceed with consideration of the merits of the claim without prejudice to the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).


FINDINGS OF FACT

The evidence of record, especially three doctors' opinions, tends to make it unlikely that the Veteran's Meniere's syndrome is, in any way, associated with his service or a service-connected disability.  


CONCLUSION OF LAW

The criteria to establish service connection for Meniere's syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 111, 1112, 1113, 1116, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)
Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in June 2010, which was sent prior to the January 2011 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, VA obtained the available private medical records identified by the Veteran, plus his VA treatment records indicated as potentially relevant.  Although the Veteran identified one further private treatment provider as having relevant records, that facility responded to a records request in April 2007 by advising VA that "This pt. has never been to our office."  

2. Duty to Provide Examination/Opinion

The Veteran underwent a VA examination in December 2012.  This examination considered all relevant information and adequately informs the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  

In his February 2013 substantive appeal, the Veteran set forth numerous and detailed arguments calling into question the adequacy of the December 2012 examination, including factual basis and reasoning underpinning the examiner's opinion.  After carefully considering his contentions, the Board must find that any such errors are immaterial and nonconsequential.  Most importantly, the VA examiner's ultimate justification is that the "etiology of Meniere's diagnosis is unknown."  The specific facts relied on by the VA examiner, such as whether the Veteran "needs a cane" or simply "feel[s] more stable" with one, have no bearing on this ultimate question of causation.  Furthermore, it is equally important to consider that the private opinions supplied by the Veteran himself are in complete agreement with the December 2012 VA examiner's conclusion and rationale.  Accordingly, the Board can find no basis to remand for a new VA examination on the basis of those reasons the Veteran set forth in his VA Form 9.  

Overall, for the above reasons, the Board finds the duties to notify and assist have been met, and it may consider the merits of this appeal at this time. 

II.  Analysis

This appeal raises two alternative theories of entitlement.  First, that the Veteran's Meniere's syndrome (also commonly called Meniere's disease) is a direct result of acoustic trauma during service.  Second, that it is secondary to service-connected hearing loss or tinnitus.  

A.  Applicable Law
 
Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

VA has also established a list of diseases for which a nexus to service will be presumed if a veteran was exposed to an herbicide agent during service.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307.

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Accordingly, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

In this case, there is no material dispute that the Veteran is currently diagnosed with Meniere's disease.  This diagnosis was established in February 2003.  There is also no material dispute that the Veteran served in the Republic of Vietnam during the Vietnam era and most likely experienced acoustic trauma during the course of that service.  Finally, the claims file shows that the Veteran is now service-connected for bilateral hearing loss and tinnitus.  

Accordingly, in light of these undisputed facts, the only remaining issue of fact materially in dispute in this appeal is whether the Veteran's Meniere's disease is related to his service or a service-connected disability in any way.  

As an initial matter, the Board notes that the Veteran does not appear to maintain that his Meniere's disease first manifested during service and/or has been continuous since service.  For instance, a private evaluation notes "symptoms of progressive deafness and dizziness for several years." In a March 2007 testimonial statement, he stated that symptoms started "[a]round 2000-2001? Started having bouts of nausea and dizziness" and he eventually sought treatment in January 2003.  A private summary of treatment in February 2003 notes the Veteran's report that "this has been a problem for 2 years."  

Otherwise, the evidentiary record contains three medical opinions strongly indicating that a nexus to service is unlikely.  

First, a private doctor in February 2007 wrote that the Veteran "needs letter for VA stateing [sic] that his Menieres could have been a result from military services"  This doctor wrote as his response:  "There is no way to come that conclusion."  

Next, a different private doctor wrote a detailed opinion letter in June 2010.  This letter notes the Veteran's medical history, and then states 

The cause of Meniere's Disease is expressed in the medical literature as etiology unknown.  Before publishing this report, I conducted a prodigious search of the more current medical literature available online, and as a medical professional I could find no association between noise contamination and Meniere's disease insofar as causation is concerned.  There is no question that [the Veteran] has Meniere's disease, however I can not [sic] determine a cause for same which departs from etiology unknown as expressed in the medical literature, and accordingly I can not definitively determine any military service connection without pure speculation.

Finally, the Veteran underwent a VA examination in December 2012.  This VA examiner also found a relationship to service unlikely, explaining that "Meniere's disease is not linked to acoustic trauma.  Etiology of Meniere's disease is unknown."  

Collectively, these three opinions are in agreement that there is no basis to relate the Veteran's Meniere's disease to any event of his service or a service-connected disability, particularly hearing loss and tinnitus.  Most notably, the June 2010 letter appears to be entirely objective and thorough, to the extent the doctor considered both the direct and secondary theories of entitlement and reviewed the medical literature, but could nonetheless find no basis to provide a positive opinion.  This is very strong evidence tending to make it unlikely that a positive etiologic relationship exists in this case.  

The Veteran himself believes his Meniere's disease is related to service or his service-connected hearing loss and/or tinnitus.  The private doctor in June 2010 explained that the Veteran "feels that as a gradual progression, there is any association between his hearing loss, tinnitus, and the vertigo of Meniere's disease.  [He] makes this assertion only from the perspective of chronological observation, and it must be stated that he is neither self diagnosing or ascribing causation."  

The Board notes that the direct and secondary questions of medical causation in this case are not so well known that a lay person may be expected to know them.  To the contrary, the evidence of record, as best expressed by the private doctor's June 2010 letter, shows that the etiology of Meniere's disease is remains unknown even upon "a prodigious search of the more current medical literature."  Thus, this condition is not a medical condition of the type for which lay evidence concerning etiology is competent, and the Veteran has not otherwise established that he is qualified by knowledge, skill, experience, training, or education to form a competent opinion on the etiological questions as issue in this appeal.   Fountain v. McDonald,  --- Vet.App. ----, 2015 WL 510609 (Vet. App. 2015).  Also, as indicated by the private doctor, it is widely accepted that a temporal proximity or chronological sequence is not a valid indicator of a nexus.  See e.g., Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245, 1254 (11th Cir. 2010).

As such, the Veteran's own opinion provides no competent basis for increasing the likelihood of a nexus to service or a service-connected disability in this case  

Finally, the Board notes that there is no evidence either constructively or actually of record indicating that Meniere's disease may be associated with Agent Orange exposure.  See 38 C.F.R. §§ 3.307, 3.309; see, also, 79 Fed. Reg. 20309 (April 11, 2014).   

For these reasons, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise in showing a nexus to service, which is the material issue of fact in dispute in this appeal.  Therefore, the appeal must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for Meniere's syndrome is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


